Citation Nr: 1211289	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to total disability rating for compensation based upon individual unemployability.  

REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009 and September 2010, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A low back disability of the lumbar spine was not affirmatively shown to have been present in service; a low back disability of the lumbar spine was not manifest to a compensable degree within one year of separation from service; a low back disability of the lumbar was first documented after service beyond the one-year presumptive period for a low back disability of the lumbar spine as a chronic disease; a low back disability of the lumbar spine is unrelated to an injury or disease or event in service.

2.  The Veteran does not have a service-connected disability to support the claim of for a total disability rating for compensation based on individual unemployability. 







CONCLUSIONS OF LAW

1.  A low back disability of the lumbar spine was not incurred in or aggravated by service and service connection for a low back disability of the lumbar spine may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  As the Veteran doe not have a service-connected for disability, the criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


In a claim for increase, which includes a total disability rating for compensation based on individual unemployability, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in March 2006 on the claim for service connection for a low back disability order and in May 2006 on the claim for total disability rating for compensation based on individual unemployability.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

On the claim for a total disability rating for compensation based on individual unemployability, the notice included the type of evidence needed to substantiate the claim, namely, evidence that the Veteran was unable to secure or follow a substantial gainful occupation because of a service-connected disability.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non- Federal records on his behalf.  



The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and records from the Social Security Administration.  

In April 2009 and in September 2010, the Board remanded the case to have the RO request in-patient records from the Army hospital at Fort Still, Oklahoma, pertaining to hospitalization for a back injury sustained in a helicopter crash.  In response, the National Personnel Records Center reported that there were no in-patient records for the Veteran in 1971 or in 1972.  In January 2012, in the supplemental statement of the case, in accordance with 38 C.F.R. § 3.159(e), the RO notified the Veteran that the in-patient records were unavailable.  The Veteran has not responded to the supplemental statement of the case.  





In November 2011 by letter, the RO asked the Veteran for more information about the alleged in-service injury, but the Veteran has not responded.  As the requested development in the remands has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Despite several requests, indicating the need for additional information in order to develop the claim under the duty to assist, the Veteran has not provided basic information about the in-service injury, for example, the cause of the crash, how he was injured, and the unit designation of the helicopter.  The Veteran is responsible for providing pertinent evidence in his possession, which would include in this case sufficient information about the injury for VA to assist in obtaining relevant evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  Based on a review of the record and considering VA's attempts to obtain all necessary information and the limited information provided by the Veteran, VA has fulfilled its duty to assist in developing the claim of service connection for a low back disability. 

The Veteran has not been afforded a VA medical examination or has VA obtained a medical opinion on the claim of service connection for a low back disability.  For reasons explained in greater detail below, the Board does not find the Veteran's account of an in-service low back injury not credible.  Therefore, further development for a VA medical examination or for a VA medical opinion under the duty to assist is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).






On the claim for a total disability rating for compensation based on individual unemployability, the Veteran has not been afforded a VA medical examination and VA has not obtained a medical opinion, because in the absence of evidence of a service-connected disability there is no legal entitlement to a total disability rating as a matter of law. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).


Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis or joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

For a Veteran, who served in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996).






Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

After service in February 2006, the Veteran filed the current application for VA disability compensation.  The Veteran claimed service connection for a low back disability that began in either 1971 or 1972 as a result of an injury sustained in a helicopter crash with treatment at the Army hospital at Fort Sill, Oklahoma.




In statement in support of his claim, the Veteran stated that while at Fort Sill, Oklahoma, he injured his lower back in a crash of CH-47 helicopter and he was hospitalized for four days at Fort Sill and he has had back pain ever since.  The Veteran stated that after service he was treated for back pain by several doctors from 1974 to 1985, but he did not have their names, and since 1985 he has been treated by H.Y.L., MD.

The service personnel records show that the Veteran was a helicopter repairman on a CH-47 helicopter.  The Veteran was at Fort Jackson and at Fort Eustis from August 1970 to June 1971.  He as at Fort Sill only from June 1971 to September 1971.  He served in Vietnam from October 1971 to June 1972.  He was absent from his unit from September 1972 to June 1973 and from November 1973 to June 1974.  The service personnel records contain no reference to a back injury or a helicopter crash in 1971 or in 1972.

The service treatment records contain no complaint, finding, history, sign, symptom, treatment, or diagnosis of low back injury or low back abnormality.  On separation examination, the Veteran denied recurrent back pain, and the evaluation of the spine was normal. 

After service, in October 2002, on an orthopedic evaluation for the Social Security Administration, the Veteran gave a history of low back pain since a helicopter collision in 1972, and he stated that he was initially hospitalized for eight months. X-rays showed narrowed disc spaces at L3-L4, L4-L5, and L5-S1, straightening of the lordotic curve, and "lipping," but no spondylolisthesis or spondylolysis.  The diagnosis was musculoligamentous lumbar spine disease. 

VA records show that in January 2003 the Veteran give a history of being in combat in Vietnam and that he had been in a bad accident.  There was no further elaboration on the circumstances of the accident.  In July 2004, history included longstanding back pain.  In July 2006, history included chronic back pain after a helicopter crash. 


Records of the Social Security Administration, dated in December 2004, show that the Veteran had testified that he had back pain since he was injured in a helicopter crash in Vietnam.  

In statements in October 2004 and in February 2006, H.Y.L, MD, stated that he has treated the Veteran since November 1985 for lumbar disc disease, which could have been caused by a helicopter crash in 1972.  

In March 2006, the RO requested records from H.Y.L, MD, but Dr. L. did not respond.  The RO notified the Veteran of this in September 2006.  The Veteran himself has not submitted copies of Dr. L's records. 

VA records in May 2007 show that the Veteran complained of chronic low back pain resulting from an injury in Vietnam where his vertebrae were crushed.  The Veteran described nonradiating low back pain and treatment for many years.  The assessment was chronic low back pain that was likely musculoskeletal.  The VA physician stated that the Veteran had no radiculopathy and the symptoms were out of proportion to the minimal examination findings.  

The RO requested the in-patient records from Reynolds Army Hospital at Fort Sill, Oklahoma for the years 1971 and 1972.  The National Personnel Records Center responded in June 2010 that a search of the records from Fort Sill for 1972 were conducted, but no records were located and in November 2010 a search of the records from Fort Sill for 1971 were conducted, but no records were located.  

In July 2010 and March 2011, the RO notified the Veteran that records from Reynolds Army Hospital at Fort Sill, Oklahoma for 1971 and 1972 could not be located.  The Veteran was notified that he could furnish documents other than service treatment records, but he did not respond.  





Analysis

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  All three elements must be established by competent and credible evidence in order to establish service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is evidence of a current low back disability, which has been diagnosed as lumbar disc disease, musculoligamentous lumbar spine disease, or chronic low back pain that was likely musculoskeletal, which satisfies one of three elements to establish service connection.  

As for the second of three elements, competent and credible evidence of an in-service injury, disease, event, resulting in permanent disability, on the basis of the service treatment records alone, in the absence of any record of a complaint, finding, history, sign, symptom, treatment, or diagnosis of low back injury or low back abnormality, a low back disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As there is not one entry in the service treatment records, pertaining to the low back, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic low back disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then service connection my be shown by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by an initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 




After service, a low back disability, musculoligamentous lumbar spine disease, was first documented in 2002 on an orthopedic evaluation for the Veteran's application for benefits from the Social Security Administration.  In statements in October 2004 and in February 2006, H.Y.L, MD, stated that he has treated the Veteran since November 1985 for lumbar disc disease.  In May 2007, the assessment by VA was chronic low back pain that was likely musculoskeletal.  

The first documentation of a low back disability in the record was in 2002 and there is a history of a low back disability, dating to 1985, both dates are well beyond the one year period after discharge from service in 1974 for presumptive service connection for any degenerative changes of the lumbar spine as a chronic disease, and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

In statements in support of his claim, the Veteran has stated that he has low back pain since an in-service back injured sustained in a helicopter crash in 1971 or 1972. 

The Veteran is competent to state that in service he was in a helicopter crash and suffered a back injury, and he competent to describe continuous back pain since service, which are within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Since the Veteran is competent to state that in service he was in a helicopter crash and suffered a back injury, and he is competent to describe continuous back pain since service, his statements are to be consider, that is, the statements are admissible as evidence.  

The Board must now determine whether the evidence is credible, that is, is the evidence plausible or capable of being believed.  Stated differently, is the evidence reliable or trustworthy.  

As noted above, credibility is question of fact to be determined by the Board.  In determining whether the Veteran's statements are credible, the Board may consider internal inconsistencies of the Veteran's statements and inconsistencies with other evidence of record.  See Caluza at 512 (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record). 

On the material issue of fact necessary to establish the second element of service connection, namely, credible evidence of an in-service injury, disease, event, resulting in permanent disability, the Board finds no credible evidence of either the event, that is, the helicopter crash, or the injury. 

As for the event, in his application for VA disability compensation, the Veteran stated that the helicopter crash occurred at Fort Sill either in 1971 or 1972.  The service personnel records show that the Veteran was at Fort Sill only from June 1971 to September 1971.  Therefore if the crash occurred at Fort Sill as the Veteran first alleged, the crash occurred in 1971.  

But records of the Social Security Administration show that the Veteran had testified that the helicopter crash was in Vietnam.  VA records in May 2007 show that the Veteran complained of chronic low back pain resulting from an injury in Vietnam.  The service personnel records show that the Veteran was in Vietnam from October 1971 to June 1972.



Moreover, neither the service personnel records nor medical records contain any reference to a helicopter crash in 1971 or in 1972.  After the Veteran's conflicting statements, the Veteran was specifically asked to provide information as to the location of the crash, the cause of the crash, his duties at the time of the crash, and the unit designation of the helicopter.  There is no record of response from the Veteran to clear-up his prior inconsistent statements.  

And there is insufficient information to request a search of service department records to verify the helicopter crash.  

As there is not one scintilla of evidence of a helicopter crash from any source other than the Veteran and as the Veteran's statements are inconsistent, the Board finds that the Veteran statements about a helicopter crash in service are not capable of being believed or are not reliable, that is, not credible, especially, since the Veteran himself has the personal knowledge of the putative evidence, necessary to support the claim. 

As for the injury itself, in his application for VA disability compensation, the Veteran stated the as a result of a back injury he hospitalized for fourth days at the Army hospital at Fort Sill, Oklahoma.  Records of the Social Security Administration show that the Veteran gave a history of low back pain since a helicopter collision in 1972 and that he was initially hospitalized for eight months.  VA records show that the Veteran complained of chronic low back pain resulting from an injury in Vietnam where his vertebrae were crushed. 

Neither the service personnel records nor the service medical records contain any reference to a back injury.  The National Personnel Records Center could not locate any in-patient records from the Reynolds Army Hospital at Fort Sill, Oklahoma for the year 1971.  And after the Veteran was notified that the in-patient records could not be located and that he could furnish documents other than service treatment records to support his claim, he did not respond.  



As for the severity of the injury the Veteran initially stated that he hospitalized for four days and then he later stated that he was hospitalized for eight months.  In either event, an injury requiring hospitalization would be of moderate or severe nature, but the service medical records contain no reference to a back injury and on separation examination the Veteran denied a history of recurrent back pain, which is incongruent and inconsistent with his allegation that he has had back pain ever since the injury in 1971 or 1972.  

Moreover, after service, X-rays showed narrowed disc spaces at L3-L4, L4-L5, and L5-S1, straightening of the lordotic curve, and "lipping," but no spondylolisthesis or spondylolysis, that is, no vertebral deformity.  See Dorland's Illustrated Medical Dictionary, 1799-80 (31st ed. 2007).  The diagnosis was musculoligamentous lumbar spine disease.  Also, VA records show that the Veteran complained of chronic low back pain, resulting from a crush injury of the vertebrae.  The assessment was chronic low back pain that was likely musculoskeletal.  The VA physician stated that the Veteran had no radiculopathy and the symptoms were out of proportion to the minimal examination findings.

As there is no evidence of a back injury contemporaneous with service from any source other than the Veteran and as the Veteran's statements about the nature of the injury is inconsistent with the other evidence of record, the Board finds that the Veteran statements about an in-service back injury are not capable of being believed or are not reliable, that is, not credible. 

As the Veteran's statements about the helicopter crash and the low back injury are not credible, the statements have no probative value, that is, the statements do not tend to prove a material issue of fact, either occurrence of the crash or the incurrence of a back injury. 






As the Veteran's statements about the occurrence of the crash or the incurrence of a back injury are not credible, the Board finds that the Veteran's statement of being in combat in Vietnam not credible and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

As for the third element necessary to establish service connection, namely, a causal relationship between the disability and service, the so-called "nexus" requirement.  

On an orthopedic evaluation for the Social Security Administration, history included low back pain since a helicopter collision in 1972 and VA records included a history of chronic back pain after a helicopter crash.  H.Y.L, MD, stated that the Veteran's lumbar disc disease could have been caused by a helicopter crash in 1972.  

While the Board cannot reject the medical evidence solely because it is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran).  

As previously explained the Board finds the Veteran's account of the in-service event, namely, a helicopter crash, and the resulting injury not credible, because of the Veteran's inconsistent statements and the Veteran's statements are inconsistent with other evidence of record.  

Because the Board has rejected the Veteran's statements about the helicopter crash and the injury as not credible, the Board also rejects the medical evidence of a history of chronic back pain after a helicopter crash and the physician's opinion that the Veteran's lumbar disc disease could have been caused by a helicopter crash in 1972 as not credible, which relied on the Veteran's history. 

To the extent the Veteran relates his current low back disability to an injury in service, the Board need not reach the question of whether or not the Veteran is competent to offer such an opinion, because there is no credible evidence of an in-service injury upon which to base the opinion and the Veteran's opinion has no probative value on a material issue of fact, namely, the "nexus" requirement. 

For the above reasons, the preponderance of the evidence is against the claim on the applicable theories of service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception), 38 C.F.R. § 3.303(b) (continuity of symptomatology), 38 C.F.R. § 3.303(d) (initially diagnosed after service), and 38 U.S.C.A. §1112 (presumptive service connection) and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A Total Disability Rating for Compensation 
Based on Individual Unemployability

Entitlement to a total disability rating for compensation based upon individual unemployability requires that the Veteran have a service-connected disability.  As the Veteran does not have a service-connected disability, the claim is denied as a matter law, that is, no legal entitlement to the benefit.  38 C.F.R. § 4.16.


ORDER

Service connection for a low back disability of the lumbar spine, variously diagnosed, is denied.

A total disability rating for compensation based on individual unemployability is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


